DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 12/02/2022.  Presently claims 1-5 and 7-13 are pending.  Claim 6 is cancelled.  

Response to Arguments
Applicant’s newly submitted drawings are not accepted.  Fig. 1A introduces a new design of a vehicle not disclosed or described in the specification along with the relative location of a miniaturized turbogenerator 100 and electrical generator 107.  Such location inside of the vehicle is not disclosed or referenced in the Applicant’s specification, and is therefore new matter.  Further Applicant’s newly submitted Figs. 6A, 6B, and 6C each show cutting tools with distinguishing features and shapes only observed in the new drawings, without specific reference or description within Applicant’s specification.  Therein, Figs. 6A, 6B, and 6C are also considered as new matter as well as specification amendments with regards to the incorporation of the newly submitted figures.  Therein, such amendments and submission of drawings have introduced new issues with regard to 35 U.S.C. 112(a).
Applicant’s remarks and arguments with regard to the 112(b) rejection for the thermal efficiency of at least 40% are not persuasive.  The limitation is an open-ended range which can include 100%.  In addition, Applicant’s amendment has introduced new matter because there is not an upper range (i.e., less than 100%) recited in the specification.  
Applicant’s arguments, see pages 8-9, filed 12/02/2022, with respect to claims 1, 4, and 7 have been fully considered and are not persuasive.  With regard to each claim, the newly amended limitations such as “the reduced scale compressors and turbines are each entirely machined by controlled-fracture hyper-feed machining” (claim 1 and similarly recited in claim 4) and “such that the workpiece material is micro-cracked allowing the cutting tool to shear material from the workpiece as waste, retaining almost all of the heat generated by the process characterized in that the end result of controlled-fracturing is a shape cut into the workpiece with the same contour as the cutting tool such the overall size of the workpiece is greatly reduced in scale” render each of the claims as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112 and 103 and this action has therefore been made final.      

Claim Objections
Claims 1, 4, 7, and 13 are objected to because of the following informalities:
Claim 1, lines 8-9, change: “and wherein the [[miniatured]] miniaturized turbogenerator produces at least 200 kilowatts…”
Claim 4, lines 1-2, change: “for direct electrical propulsion of [[a]] the vehicle comprising:”
Claim 7, line 16, change: “[[the]] an end result of the controlled-fracturing is a shape cut into the workpiece with [[the]] a same contour as the cutting tool such that an [[the]] overall size…”
Claim 13, lines 3-4, change: “[[a]] the rotating cutting tool.”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A vehicle recited in claims 1-2 and claim 3, wherein the vehicle is a surface vehicle, aerial vehicle, or maritime vehicle.
Asymmetrical cutting tool, in line 4 of claim 7
Previously machined features in line 5 of claim 7
CNC machine tool, in line 6 of claim 7
Rotating axially symmetric fluted cutting tool, in line 14 of claim 7
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 4, each claim recites “a thermal efficiency of at least 40 percent but less than 100 percent”.  Applicant’s amendment has introduced new matter because there is not an upper range (i.e., less than 100%) recited in the specification.  Therein, there is a lack of written description suggesting to one of ordinary skill in the art of the upper range of the thermal efficiency of the turbogenerator.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 each recite the limitation, “a thermal efficiency of at least 40 percent.”  This limitation indefinite because the range is open-ended and can include 100 percent.  It is unclear how a gas turbine engine can achieve 100% thermal efficiency because according to the second law of thermodynamics, it is impossible for heat engines to achieve 100% thermal efficiency as there is always some waste heat produced in a thermal engine.  Therein, the limitation renders claims 1 and 4 indefinite. 

Claim 1 recites the limitation "the reduced scale compressors and turbines" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation: “complex spiraling surface” in line 5.  This limitation is unclear because the specification does not delineate a clear boundary between complex and non-complex surfaces.  Thus, the claim does not apprise one of ordinary skill of its scope of the meaning of the term “complex”.  Therein, the claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear. 

Claim 7 is indefinite because the claim is an apparatus claim and contains method steps.  For example, line 3 of claim 7 recites “by a process comprising the steps of”, and the claim further recites the steps of the process in lines 4-25.  A single claim which claims both an apparatus and the method steps of the use of the apparatus is indefinite (see MPEP 2173.05(p)(II)).

Claim 7, line 15, recites “”.  It is unclear if this term/limitation is incorporated into the claim as an amendment or is omitted.  Due to the lack of clarity and ambiguity of the limitation, this limitation renders the claim indefinite.  

Claim 7, line 16, recites the terms “retaining almost all of the heat generated by the process”.  First, it is unclear what structural feature or structure “retains” the heat generated by the process.  Second, the limitation recites the use of the term “almost”.  The term "almost" is a relative term which renders the claim indefinite.  The term "almost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and therefore the claim does not apprise one of ordinary skill in the art of its scope.  It is unclear of the extent or degree of departure from the term that can be considered as “almost” since a definition of “almost” pertaining to “the heat retained” is not provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.

Claim 7 recites the limitation "the compressor and turbine blades" in line 24, “the volutes” in line 24, and “the blades” in line 25.  There is insufficient antecedent basis for each of these limitations in the claim.

Claim 9 recites the limitation "the compressor and turbine blades" in line 2, “the volutes” in line 2.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 9 recites the limitation, “a higher thermal efficiency” in line 3.  It is unclear of what efficiency the claim refers to since blades and volute surfaces by themselves do not render work output, and therein when used as a comparison to a “rotary machined blade”, the comparison is unclear since blades, by themselves, do not output work and therein cannot be quantified or described in terms of efficiency.  It is therein unclear of how one blade can be more “thermally efficient” than a rotary machined blade since there are no structural differences recited in the claim.
Claim 10 recites the limitation " the plurality of compressor and turbine blades" in line 2, “the volutes” in line 2.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 13 recites the limitation " the compressors and turbines” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation: “include curved surfaces that cannot be produced from the rotating cutting tool...”  This limitation is unclear because the range of surfaces that can (and cannot) be produced using “the rotating cutting tool” is not stationary, and is constantly evolving in the wake of new technological advancements.  Therefore, the precise meaning of the limitation “that cannot be produced from the rotating cutting tool” will change over time, rendering its scope indefinite. 

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 2019/0049114 A1) in view of Lawlor et al. (US 2013/0149100 A1).
Regarding claim 1, Monty et al. discloses a miniaturized turbogenerator (small gas turbine engines, [0003], lines 1-5) internal to a vehicle for the direct electrical propulsion of the vehicle ([0002]) comprising: 
a reduced scale gas turbine engine (as shown in Fig. 1); 
an electrical generator (power generation unit, [0029], lines 7-15); 
a multi-spool shaft (multi-spool shaft shown in Fig. 1) attaching the reduced scale gas turbine engine to the electrical generator for producing electricity (the engine shown in Fig. 1 can be configured as a turboshaft, which is known in the art to be coupled to a generator for generating electrical power, [0029]); and 
wherein the miniatured turbogenerator (Fig. 1) produces at least 200 kilowatts of electrical power (small gas turbine engine produce 500 shaft horsepower, which is equivalent to 367.7 kW ([0003], lines 1-4), and therein is within the range of at least 200 kW).
Monty et al. does not specifically disclose wherein the space occupied by small-scale gas turbine engine, electrical generator and multi-spool shaft is smaller than 1.5 cubic meters.  However, the Applicant has not disclosed that having the disclosed volumetric range of less than 1.5 cubic meters (see paragraph [0015] of Applicant’s specification, wherein a similar limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.
Monty et al. further discloses and teaches of improving the axial and radial packaging of the gas turbine engine due to design considerations such as component size and dimensions ([0003], lines 1-15, [0005]), and therein it is known in the art of optimizing the size and dimensions of the overall small gas turbine engine design due to space restrictions ([0002]).  
Therein, it appears that the small gas turbine engine design disclosed in Fig. 1 by Monty et al. would perform equally well with the volumetric size range limitation as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).
Monty et al. does not specifically disclose wherein the thermal efficiency of at least 40 percent but less than 100 percent and further wherein volute surfaces of the reduced scale compressors and turbines are each entirely machined by controlled-fracture hyper-feed machining.  Monty et al. further discloses of volute surfaces (110) with compressor and turbine sections ([0030]).
Lawlor et al. teaches of small gas turbine engines, which is within the same field of endeavor as the claimed invention.  Specifically, Lawlor et al. teaches of small gas turbines engines with multiples turbines ([0035]) and compressors ([0080]).  Lawlor et al. further teaches of small gas turbine engines with a thermal efficiency of 45% ([0080]) as designing such small gas turbine engines with such efficiency specification has numerous advantages such as fuel savings ([0084]) and improvements in providing power in a small compact package (i.e., increasing the power to weight ratio, [0008]).
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monty et al. in view of Lawlor et al. by designing the small gas turbine engine disclosed in Monty et al. with a thermal efficiency of 45 percent as taught by Lawlor et al. because of the numerous advantages such as fuel savings (Lawlor, [0084]) and improvements in providing power in a small compact package (i.e., increasing the power to weight ratio, [0008]) resulting from a greater thermal efficiency of the engine.
The limitation “wherein volute surfaces of the reduced scale compressors and turbines are each entirely machined by controlled-fracture hyper-feed machining” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 3, the combination of Monty et al. and Lawlor et al. further discloses wherein the vehicle is at least one of a surface vehicle, aerial vehicle, or maritime vehicle (Monty et al. discloses of aircraft, land, or marine applications for the small gas turbine engine, [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 2019/0049114 A1) in view of Lawlor et al. (US 2013/0149100 A1) as applied in claim 1 above, and further in view of Downs et al. (U.S. 9,991,763).
Regarding claim 2, the combination of Monty et al. and Lawlor et al. does not specifically disclose wherein electricity from the electrical generator is transmitted to at least one electric motor to propel the vehicle without an electrical storage battery configured between the miniaturized turbogenerator and the at least one electric motor.
Downs et al. teaches of small gas turbine engines (Col. 1, lines 25-36) for the propulsion of vehicles, which is within the same field of endeavor as the claimed invention.  Specifically, Downs et al. teaches of a small UAV that uses a small gas turbine engine to drive electrical generators that product electrical power to drive electric fan motors in order to propel and steer the small aircraft vehicle (Col. 1, lines 25-43, Col. 2, lines 20-25).  Downs et al. further teaches that there is no battery involved in the propulsion system (no disclosure of a battery or storage system is disclosed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Monty et al. and Lawlor et al. in view of Downs et al. by using the small gas turbine engine drivetrain configuration taught in Downs et al. to propel a small UAV without the use of batteries as it is known in the art that batteries consume a lot of space and are not lightweight in terms of small aircraft.  Therein, by having no batteries in the system, this configuration allows for a lightweight propulsion system.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monty et al. (US 2019/0049114 A1), Lawlor et al. (US 2013/0149100 A1), and Tingley, III et al. (U.S. 9,101,991).
Regarding claim 4, Monty et al. discloses a reduced scale turbogenerator (small gas turbine engines, [0003], lines 1-5) internal to a vehicle for the direct electrical propulsion of a vehicle ([0002]) comprising: 
a reduced scale gas turbine engine (as shown in Fig. 1) having a reduced scale compressor (25) and turbine (75); 
an electrical generator (power generation unit, [0029], lines 7-15); 
a multi-spool shaft (multi-spool shaft shown in Fig. 1) attaching the small-scale gas turbine engine to the electrical generator for producing electricity (the engine shown in Fig. 1 can be configured as a turboshaft, which is known in the art to be coupled to a generator for generating electrical power, [0029]); and 
wherein the reduced scale turbogenerator produces at least 200 kilowatts of electrical power (small gas turbine engine produce 500 shaft horsepower, which is equivalent to 367.7 kW ([0003], lines 1-4), and therein is within the range of at least 200 kW).
Monty et al. does not specifically disclose wherein a space occupied by reduced scale gas turbine engine, the electrical generator and the multi-spool shaft is smaller than 1.5 cubic meters.  However, the Applicant has not disclosed that having the disclosed volumetric range of less than 1.5 cubic meters (see paragraph [0015] of Applicant’s specification, wherein a similar limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.
Monty et al. further discloses and teaches of improving the axial and radial packaging of the gas turbine engine due to design considerations such as component size and dimensions ([0003], lines 1-15, [0005]), and therein it is known in the art of optimizing the size and dimensions of the overall small gas turbine engine design due to space restrictions ([0002]).  
Therein, it appears that the small gas turbine engine design disclosed in Fig. 1 by Monty et al. would perform equally well with the volumetric size range limitation as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).
Monty et al. does not specifically disclose wherein the thermal efficiency of at least 40 percent but less than 100 percent and further wherein volute surfaces of the reduced scale compressors and turbines are each entirely machined by controlled-fracture hyper-feed machining.  Monty et al. further discloses of volute surfaces (110) with compressor and turbine sections ([0030]).
Lawlor et al. teaches of small gas turbine engines, which is within the same field of endeavor as the claimed invention.  Specifically, Lawlor et al. teaches of small gas turbines engines with multiples turbines ([0035]) and compressors ([0080]).  Lawlor et al. further teaches of small gas turbine engines with a thermal efficiency of 45% ([0080]) as designing such small gas turbine engines with such efficiency specification has numerous advantages such as fuel savings ([0084]) and improvements in providing power in a small compact package (i.e., increasing the power to weight ratio, [0008]).
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monty et al. in view of Lawlor et al. by designing the small gas turbine engine disclosed in Monty et al. with a thermal efficiency of 45 percent as taught by Lawlor et al. because of the numerous advantages such as fuel savings (Lawlor, [0084]) and improvements in providing power in a small compact package (i.e., increasing the power to weight ratio, [0008]) resulting from a greater thermal efficiency of the engine.
The combination of Monty et al. and Lawlor et al. does not specifically disclose wherein one of the turbines includes a plurality of thin-walled blades on a disk that form narrow volutes with a complex spiraling surface.
Tingley, III et al. teaches of the manufacturing of complex and highly curved smaller precision airfoil components (Col. 6, lines 45-50), which is within the same field of endeavor as the claimed invention.  Specifically, Tingley, III et al. teaches of an impeller (100) shown in Fig. 1, wherein the thin-wall blades (102) formed on a disk (as shown in Fig. 1) that form narrow volutes with a complex spiraling surface (as shown in Fig. 1, the volutes are the passages between the airfoil blade surfaces, wherein the volutes have a complex spiraling surface, Col. 6, lines 45-55).  An impellor as taught in Tingley, III et al. is applicable to the turbine section (75) disclosed in Monty et al. because Monty et al. discloses that the turbine section (25) is comprised of a vane assembly, Monty, [0016], and therein the spiraling structure of the impeller disclosed in Tingley is applicable to a bladed impeller structure in a turbine section since the impeller in Tingley utilizes a series of vanes (Tingley, Col. 7, lines 1-7).
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Monty and Lawlor et al. in view of Tingley, III et al. by using an impeller wheel with a resembling spiraling complex structure as taught in Tingley, III et al. as it is known in the art for turbine blades to have such spiraling impeller wheel structure.  
Further, the limitation “wherein volute surfaces of the reduced scale compressors and turbines are each entirely machined by controlled-fracture hyper-feed machining” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding claim 5, the combination of Monty et al., Lawlor et al. and Tingley, III et al. further discloses wherein the compressors and turbines of the gas turbine engine include at least one volute surface having a fine finish (Tingley teaches of ability to manufacture impeller components such as in Fig. 1 with a fine surface finish, Col. 5, lines 46-50) than accomplished using rotary machining (this limitation renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Monty et al. (US 2019/0049114 A1) and Tingley, III et al. (U.S. 9,101,991).
Regarding claim 7, Monty et al. discloses a miniaturized turbogenerator (small gas turbine engines, [0003], lines 1-5) having a gas turbine engine (as shown in Fig. 1); with bladed disk components (i.e. compressor section 25 and turbine section 75 have bladed disk components).  
The limitations: “where bladed disk components of the gas turbine engine are manufactured from a workpiece by a process comprising the steps of: 
a) providing an axially asymmetrical cutting tool having an angled or curved shaft as needed to clear previously machined features of the workpiece that is attached to a non-spindle multi-axis computer numerical control (CNC) machine tool; 
b) adjusting the position of the cutting tool at a sufficient distance from the workpiece so that the tool's acceleration is sufficient to induce controlled fracturing upon impact with the workpiece; 
c) accelerating the cutting tool to the point of impact with the workpiece; 
d) driving the cutting tool with sufficient linear force of at least 20,000 lbs/in2 to induce and maintain controlled fracturing for material removal; 
e) moving at a rate of motion through the workpiece at least one magnitude greater in feed rate than a rotating axially symmetric fluted cutting tool such that the workpiece material is micro-cracked allowing the cutting tool to shear material from the workpiece as waste, retaining almost all of the heat generated by the process characterized in that the end result of controlled-fracturing is a shape cut into the workpiece with the same contour as the cutting tool such the overall size of the workpiece is greatly reduced in scale; 
f) following a three-dimensional tool path that removes material from the workpiece to produce a plurality of blades and volutes; 
g) adjusting a face of the cutting tool such that the face is always normal to the tool path; and 
h) upon reaching an end of the toolpath, steps a) to g) are repeated until a precise net shape of the compressor and turbine blades and the volutes between the blades are produced.”

renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the references and is therefore anticipated by the combination of references because patentability of a product does not depend on its method of production. See MPEP 2113.
Monty et al. does not specifically disclose of volutes and volute surfaces.
Tingley, III et al. teaches of the manufacturing of complex and highly curved smaller precision airfoil components (Col. 6, lines 45-50), which is within the same field of endeavor as the claimed invention.  Specifically, Tingley, III et al. teaches of a centrifugal impeller (100) shown in Fig. 1, wherein the thin-wall blades (102) formed on a disk (as shown in Fig. 1) that form narrow volutes with a complex spiraling surface (as shown in Fig. 1, the volutes are the passages between the airfoil blade surfaces, wherein the volutes have a complex spiraling surface, Col. 6, lines 45-55).  A centrifugal compressor as taught in Tingley, III et al. is applicable to the compressor disclosed in Monty et al. because Monty et al. discloses that the compressor section (25) is comprised of a centrifugal compressor, [0030], and therein the spiraling structure of the impeller disclosed in Tingley is applicable to a centrifugal compressor impeller wheel.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Monty and Lawlor et al. in view of Tingley, III et al. by using an impeller wheel with a resembling spiraling complex structure as taught in Tingley, III et al. as it is known in the art for centrifugal compressor to have such spiraling impeller wheel structure.  
Regarding claim 8, the limitation “where controlled-fracture machining uses the at least 20,000 lbs/sq-in of impact induced force to produce controlled fracturing which simultaneously exceeds both the yield strength and the breaking strength of the workpiece material and which causes an axial projection of adiabatic shear banding into the workpiece material along a perimeter of the cutting tool” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the references and is therefore anticipated by the combination of references because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 9, the combination of Monty et al. and Tingley, III et al. further discloses wherein the compressor and turbine blades and volutes (Tingley, as shown in Fig. 1, the volutes are the passages between the airfoil blade surfaces, wherein the volutes have a complex spiraling surface, Col. 6, lines 45-55) provide a higher thermal efficiency than that of a rotary machined blade (the limitation: “provide a substantially high thermal efficiency than that of a rotary machined blade” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  
Regarding claim 10, the combination of Monty et al. and Tingley, III et al. further discloses wherein each shape of the plurality of compressor and turbine blades around a disk and the volutes formed between the plurality of blades (Tingley, as shown in Fig. 1, the volutes are the passages between the airfoil blade surfaces, wherein the volutes have a complex spiraling surface, Col. 6, lines 45-55) can vary to increase the horsepower, thermal efficiency, and power density of the gas turbine engine (the limitation: “can vary to increase the horsepower, thermal efficiency, and power density of the gas turbine engine” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  
Regarding claim 11, the limitation “wherein the cutting tool is not the rotating axially symmetric fluted cutting tool” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the references and is therefore anticipated by the combination of references because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 12, the limitation “wherein the cutting tool is not a spindle-driven rotating cutting tool” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the references and is therefore anticipated by the combination of references because patentability of a product does not depend on its method of production. See MPEP 2113.
Regarding claim 13, the limitation “wherein the compressors and turbines of the gas turbine engine include curved surfaces that cannot be produced from a rotating cutting tool” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the references and is therefore anticipated by the combination of references because patentability of a product does not depend on its method of production. See MPEP 2113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/15/2022